UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                               )
NATHAN LINDELL,                                )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )             Civil Action No. 08-1462 (PLF)
                                               )
THE LANDIS CORPORATION 401(K) PLAN;            )
LANDIS CONSTRUCTION COMPANY;                   )
ETHAN LANDIS, individually and in his capacity )
as an officer; HUGH JEFFREY FOX, PLAN          )
ADMINISTRATOR of the LANDIS                    )
CORPORATION 401(K) PLAN; and JOHN              )
DOES 1-5, Fiduciaries,                         )
                                               )
                Defendants.                    )
__________________________________________)


                                              ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that defendants’ motion to dismiss [3] is granted in part and denied in

part; it is

               FURTHER ORDERED that defendants Landis Construction Company and Ethan

Landis, individually and in his capacity as an officer, are dismissed from the case; the remaining

defendants will not be dismissed; and it is
               FURTHER ORDERED that on or before August 11, 2009 the parties shall submit

a joint report to the Court indicating how they wish to proceed.

               SO ORDERED.

                                             /s/
                                             PAUL L. FRIEDMAN
                                             United States District Judge
DATE: July 28, 2009




                                                2